DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and the species of SEQ ID NO:7 and metal porphyrin in the reply filed on 11/23/20 is acknowledged.
	The elected species were found in the prior art. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Since applicants elected SEQ ID NO:7, claims 9 and 11 are drawn to non-elected species since they recite sequences other than SEQ ID NO:7. Further, SEQ ID NO:7 is described as a single peptide (specification page 13 last paragraph) so claim 2 is drawn to non-elected species. Since applicant did not specify any vinyl groups in the heme, claim 21 is drawn to a non-elected species.
	Although unclear (see 112 rejection below), claims 12-13 have been interpreted as reading on the elected species since The elected species (SEQ ID NO:7 which is MP-11 and corresponds to residues 11-21 of a cytochrome c; see Ascenzi cited below) has been interpreted as being modified as compared to the full length protein (cytochrome c) by deleting residues from the terminal ends.
Claims 18 and 20 have been interpreted as being drawn to the elected species. Since claim 1 broadly recites ‘heme group’, claim 18 has been interpreted as a proper dependent claim where any metal is acceptable.

Claims 2, 9, 11 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/20.
Claims 23, 28-29 and 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/20.
Claims 3-4, 6, 8, 10, 14-15, 17, 19-20, 24-27 and 30-31 have been cancelled.
	Claims 1, 5, 7, 12-13, 16, 18 and 22 are being examined.

Priority
This application is a 371 of PCT/US2018/040093 06/28/2018 which claims benefit of 62/525,909 06/28/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/19 has been considered by the examiner. The first reference listed on the IDS (Damhus et al.) is incorrectly listed as US 5684262. The correct number is US 5648262 and the IDS has been corrected to reflect the correct number.

Specification
The disclosure is objected to because of the following informalities: 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12-13 refer to ‘at least one modification’. The claim does not specify what the modification is in relation to. As such, it is unclear how to determine the scope of modification. For purposes of examination, claims 12-13 have been interpreted as proper dependent claims. The elected species (SEQ ID NO:7 which is MP-11 and corresponds to residues 11-21 of a cytochrome c) has been interpreted as being modified as compared to the full length protein (cytochrome c) by deleting residues from the terminal ends.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7, 12-13, 16, 18 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) molecules which correspond to products of nature. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to molecules. Thus the answer to step 1 is yes. 
Ascenzi et al. (‘Cyanide binding to ferrous and ferric microperoxidase-11’ J Biol Inorg Chem v21 2016 pages 511-522; ‘Ascenzi’) shows that cytochrome c comprises the sequence 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims encompass the elected species of SEQ ID NO:7 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the 
In relation to step 2b, the claims recite no additional components. The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 12-13, 16, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marques et al. (‘Hemepeptide models for hemoproteins: the behavior of N-acetylmicroperoxidase-11 in aqueous solution’ Journal of Inorganic Biochemistry v75 1999 pages 281-291; ‘Marques’).
Marques teach MP-11 of sequence Val-Gln-Lys-Cys-Ala-Gln-Cys-His-Thr-Val-Glu which is bound via 2 Cys residues to the metal porphyrin heme C (figure 1). Marques also teach an N-acetyl modified form (NAcMP11) (abstract).
In relation to the peptide recited in claims 1, 5, 7 and 12-13, Marques teach MP-11 of sequence Val-Gln-Lys-Cys-Ala-Gln-Cys-His-Thr-Val-Glu which is bound via 2 Cys residues to the metal porphyrin heme C (figure 1). Marques teach that the peptide corresponds to residues 11-21 of cytochrome c and thus corresponds to a modified peptide where terminal residues have been deleted. Further, the N-acetyl modified form (NAcMP11) (abstract) includes a modified N-terminal end. Instant claim 1 recites synthetic (see definition page 11 of the specification). Such definition does not exclude the compounds taught by Marques because such compounds can be produced in a laboratory (see first paragraph of section 2 of Marques).
	In relation to the heme group as recited in claims 1, 16, 18 and 22, Marques shows the structure (figure 1).

Claim(s) 1, 5, 7, 12-13, 16, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ascenzi et al. (‘Cyanide binding to ferrous and ferric microperoxidase-11’ J Biol Inorg Chem v21 2016 pages 511-522; ‘Ascenzi’).
The first page of Ascenzi states that the article was published online 26 May 2016.
Ascenzi teach MP11-Fe(II) as well as MP11-Fe(III) where MP11 is of sequence Val-Gln-Lys-Cys-Ala-Gln-Cys-His-Thr-Val-Glu which is bound via 2 Cys residues to the metal porphyrin heme C (pages 512-513). 
In relation to the peptide recited in claims 1, 5, 7 and 12-13, Ascenzi teach MP-11 of sequence Val-Gln-Lys-Cys-Ala-Gln-Cys-His-Thr-Val-Glu which is bound via 2 Cys residues to 
	In relation to the heme group as recited in claims 1, 16, 18 and 22, Ascenzi shows the structure (page 512).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 12-13, 16, 18 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 and 14-19 of copending Application No. 15/313,231 (‘231’) in view of Marques et al. (‘Hemepeptide models for hemoproteins: the behavior of N-acetylmicroperoxidase-11 in aqueous solution’ Journal of Inorganic Biochemistry v75 1999 pages 281-291; ‘Marques’).
This is a provisional nonstatutory double patenting rejection.
	231 recites methods that use a microperoxidase that comprises a peptide bound to a porphyrin moiety where the peptide can be SEQ ID NO:4 (claim 1). 
	231 does not recite additional details about the porphyrin.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 231 because 231 suggest a specific peptide (SEQ ID NO:4) as well as a porphyrin (claim 1). Based on such suggestion, one would have been motivated to use the known heme as disclosed in Marques that is specifically taught for the same peptide. One would have had a reasonable expectation of success since the components and methods of making were known.
In relation to the peptide recited in claims 1, 5, 7 and 12-13, 231 recites SEQ ID NO:4 which is Val-Gln-Lys-Cys-Ala-Gln-Cys-His-Thr-Val-Glu (claim 1). Further, Marques teach MP-11 of sequence Val-Gln-Lys-Cys-Ala-Gln-Cys-His-Thr-Val-Glu which is bound via 2 Cys residues to the metal porphyrin heme C (figure 1). Marques teach that the peptide corresponds to residues 11-21 of cytochrome c and thus corresponds to a modified peptide where terminal residues have been deleted. Further, the N-acetyl modified form (NacMP11) (abstract) includes a modified N-terminal end. Instant claim 1 recites synthetic (see definition page 11 of the specification). Such definition does not exclude the compounds taught by Marques because such compounds can be produced in a laboratory (see first paragraph of section 2 of Marques).
	In relation to the heme group as recited in claims 1, 16, 18 and 22, Marques shows the structure (figure 1).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658